Citation Nr: 0310737	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from April 1958 to March 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Thereafter, the Board sought to develop the veteran's claim 
by affording him a VA examination.  This has been 
accomplished and the veteran's claim is being granted.  


FINDING OF FACT

The veteran's currently diagnosed post-traumatic degenerative 
arthritis with some deformity and limitation of motion of the 
left knee is etiologically related to service. 


CONCLUSION OF LAW

Post-traumatic degenerative arthritis with some deformity and 
limitation of motion of the left knee was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  The Board notes that VA has 
complied with VCAA.  In addition, the Board is granting the 
veteran's claim of service connection.  As such, any 
deficiencies in this case with regard to VCAA are harmless 
and nonprejudicial.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

The record shows that prior to service, the veteran suffered 
an injury to his right knee.  He did not suffer an injury to 
the left knee.  

The service medical records show that the veteran injured his 
left knee in April 1959.  There is some error in the 
documentation which reflects that the examiner, at times, 
indicated that this was a right knee injury and/or that the 
left knee had been injured prior to service.  Both of these 
notations were incorrect.  The preservice injury was to the 
right knee.  The inservice injury was to the left knee.  The 
initial diagnosis was internal derangement of the left knee.  
This diagnosis was changed to acute traumatic synovitis.  The 
disorder did not exist prior to service.  In August 1959, it 
was noted that the veteran did have internal derangement of 
the left knee.  The veteran continued to be treated for left 
knee symptoms during service.  He was separated from active 
duty in March 1960.  The separation examination did not 
reflect residual abnormality of the left knee.  

In February 1994, the veteran was treated at Shoreline 
Orthopaedic and Sports Medicine Clinic, PC.  At that time, it 
was noted that during service, the veteran had undergone an 
arthrotomy of the left knee.  Currently, the veteran reported 
increased discomfort in the left knee.  X-rays revealed 
moderate degenerative changes and some patellofemoral 
chondromalacia.  Physical examination was conducted which 
resulted in a diagnosis of moderate degenerative arthritis of 
the left knee with posterior leg pain.  

In May 2003, the veteran was afforded a VA examination.  At 
that time, the examiner conducted a review of the record and 
noted the confusion regarding left versus right knee during 
service.  The examiner noted that there was a right knee 
injury before service and a left knee injury during service.  
A physical examination was performed which revealed that the 
veteran has post-traumatic degenerative arthritis with some 
deformity and limitation of motion of the left knee.  The 
examiner opined that this left knee disability is related to 
the inservice left knee injury.  

In sum, the evidence supporting the veteran's claim is his 
own contention that he injured his left knee during service 
and the evidence showing that the veteran currently has left 
knee disability which is related to the inservice injury.  
The evidence against the veteran's claim is the separation 
examination which revealed no left knee abnormality as well 
as the lack of any documentation in the veteran's post-
service medical records that he complained of having a left 
knee disorder post-service prior to 1994, was treated for a 
left knee disorder prior to 1994, or was diagnosed as having 
a left knee disorder post-service prior to 1994.  

The Board finds that the VA examiner's opinion outweighs the 
negative evidence of record.  The examiner reviewed the 
veteran's medical records, examined the veteran, and provided 
a medical opinion.  As a medical professional, the Board 
considers the examiner to be competent to make the assessment 
that current left knee disability is related to inservice 
left knee injury.  The Board attaches more probative weight 
to the observations and opinion of a competent medical 
professional when evaluating the evidence.  

In determining whether service connection is warranted, VA 
must determine whether a preponderance of the evidence 
supports the veteran's claim or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a 
preponderance of the evidence supports the veteran's claim.  
Therefore, service connection for post-traumatic degenerative 
arthritis with some deformity and limitation of motion of the 
left knee is granted.



ORDER

Service connection for post-traumatic degenerative arthritis 
with some deformity and limitation of motion of the left knee 
is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

